DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2015/0116048; “Yamamoto”; reference of record).
Regarding claim 1, Yamamoto teaches a circuit device (Figures 1 and 2) comprising:
a first terminal (X1) to be coupled to one end of a resonator (100);
a second terminal (X0) to be coupled to another end of the resonator (100);
an amplifying element (M11) configured to amplify a signal from the first terminal (X1) to output the signal amplified to the second terminal (X0);
a first resistor element (R11) disposed on a signal path between an input node (base) and an output node (collector) of the amplifying element (M11);
a capacitance element (C11) disposed on a signal path between the first terminal X1) and the input node (base of M11); and
a first switch element (21) configured to switch electrical coupling between the input node (base of M11) and a ground.
As for claim 7, Yamamoto teaches wherein the amplifying element is a bipolar transistor (M11),
the input node (base) is a base of the bipolar transistor (M11), and
the output node (collector) is a collector of the bipolar transistor (M11).
As for claim 10, Yamamoto teaches an oscillator (1) comprising:
the circuit device (specifically oscillation unit 10) according to Claim 1; and
the resonator (100).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al. (US 2011/0074499).
Regarding claim 1, Sako teaches a circuit device (Figure 1) comprising:
a first terminal (X1) to be coupled to one end of a resonator (1);
a second terminal (X2) to be coupled to another end of the resonator (1);
an amplifying element (4) configured to amplify a signal from the first terminal (X1) to output the signal amplified to the second terminal (X2);
a first resistor element (5) disposed on a signal path between an input node and an output node of the amplifying element (4);
a capacitance element (11) disposed on a signal path between the first terminal (X1) and the input node (of amp 4); and
a first switch element (23) configured to switch electrical coupling between the input node (of amp 4) and a ground.
As for claim 10, Sako teaches an oscillator comprising: the circuit device according to Claim 1; and the resonator (Figure 1 is a resonator-based oscillator).

Allowable Subject Matter
Claims 2-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Yamamoto and Sako, fail to teach:
“a second switch element configured to switch electrical coupling between the first terminal and the third terminal; and a third switch element configured to switch electrical coupling between the second terminal and the fourth terminal, wherein in a first mode, the first switch element, the second switch element, and the third switch element are set to an OFF state, and in a second mode, the first switch element, the second switch element, and the third switch element are set to an ON state.”, as set forth in claim 2; and
“wherein when the first switch element is in the ON state, a potential difference between the base and the ground is smaller than a diffusion potential of a P-N junction.”, as set forth in claim 8.


Conclusion
The prior art made of record and not relied upon teaches resonator-based oscillators, comprising: resonators, amplifiers, feedback resistors, capacitors, and switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 17, 2022